


110 HR 580 PCS: To amend

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 92
		110th CONGRESS
		1st Session
		H. R. 580
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 27, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To amend
		  chapter 35 of title 28,
		  United States Code, to provide for a 120-day limit to the term of a United
		  States attorney appointed on an interim basis by the Attorney General, and for
		  other purposes.
	
	
		1.Interim appointment of United
			 States AttorneysSection 546 of title
			 28, United States Code, is amended by striking subsection (c) and inserting the
			 following new subsections:
			
				(c)A person appointed
				as United States attorney under this section may serve until the earlier
				of—
					(1)the qualification
				of a United States attorney for such district appointed by the President under
				section
				541 of this title; or
					(2)the expiration of
				120 days after appointment by the Attorney General under this section.
					(d)If an appointment
				expires under subsection (c)(2), the district court for such district may
				appoint a United States attorney to serve until the vacancy is filled. The
				order of appointment by the court shall be filed with the clerk of the
				court.
				(e)This section is
				the exclusive means for appointing a person to temporarily perform the
				functions of a United States attorney for a district in which the office of
				United States attorney is
				vacant.
				.
		2.Applicability
			(a)In
			 generalThe amendments made
			 by this Act shall take effect on the date of the enactment of this Act.
			(b)Application
				(1)In
			 generalAny person serving as a United States attorney on the day
			 before the date of the enactment of this Act who was appointed under
			 section
			 546 of title 28, United States Code, for a district may serve
			 until the earlier of—
					(A)the qualification
			 of a United States attorney for that district appointed by the President under
			 section 541 of that title; or
					(B)120 days after the
			 date of the enactment of this Act.
					(2)Expired
			 appointmentsIf an appointment expires under paragraph (1)(B),
			 the district court for the district concerned may appoint a United States
			 attorney for that district under
			 section
			 546(d) of title 28, United States Code, as added by this
			 Act.
				
	
		
			Passed the House of
			 Representatives March 26, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		March 27, 2007
		Received; read twice and placed on the
		  calendar
	
